AO 2458 (Rev 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                Page loft



                                   UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                              JUDGMENT IN A CRIMINAL CASE
                                                                           (For Offenses Con1mitted On or After November I, t 987)
                                     v.

                  Emiliano Gonzalez-Sebastian                              Case Number: 3:19-mj-20251-MDD

                                                                           Benjamin J. Cheeks
                                                                           Defendant's Attorney


REGISTRATION NO. 82036298

THE DEFENDANT:
 lg] pleaded guilty to count(s) 1 of Complaint
                                          ~~~----'~~~~~~~~~~~~~~~~~~~~~~~~~


 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                           Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor.)                                                1


 D The defendant has been found not guilty on count( s)                 ~~~~~~~~~~~~~~~~~~~-




 D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                            dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                           THIRTY (30) DAYS


 [Z] Assessment: $10 WAIVED             Fine: WAIVED
                                                lg]
 lg] Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Thursday, January 24, 2019
                                                                         Date of Imposition of Sentence



                                                                         ~-~         Jr_
                                                                         HONORABiEBAARA L. MAJOR
                                                                                                               ......


                                                                         UNITED STA TES MAGISTRATE JUDGE


                                                                                                                  3: l 9-mj-20251-MDD
